Citation Nr: 1046040	
Decision Date: 12/09/10    Archive Date: 12/20/10

DOCKET NO.  05-18 491	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim for service connection for mental trauma.

2.  Whether new and material evidence has been received to reopen 
a claim for service connection for sexual dysfunction.

3.  Entitlement to service connection for arthritis of the knee.

4.  Entitlement to service connection for residuals of a back 
strain.

5.  Entitlement to service connection for arthritis of all 
joints.

6.  Entitlement to service connection for posttraumatic stress 
disorder (PTSD).

7.  Entitlement to a total disability rating based on individual 
unemployability (TDIU).  

8.  Whether the character of discharge for the Veteran's period 
of service from October 3, 1983, to June 9, 1989, is a bar to VA 
benefits.


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Associate Counsel


INTRODUCTION

The Veteran served on active duty from September 1977 to 
September 1980, from January 1982 to May 1982, and from October 
1983 to June 1989.

The Veteran's claims come before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs' (VA) Regional Office (RO) in Jackson, 
Mississippi, that denied the benefits sought on appeal.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the Veteran if 
further action is required.


REMAND

A remand is required in order to afford the Veteran a Central 
Office or Travel Board hearing.  The Veteran was scheduled for a 
Central Office hearing before a Veterans Law Judge (VLJ) on 
September 8, 2009.  The Veteran submitted a statement in August 
2009 in which he requested that his hearing be postponed.  The 
Veteran then submitted an additional statement in August 2010, 
indicating that he wanted to meet with a VLJ "in person."  
Therefore, a remand is required in order to afford the Veteran 
his clearly requested hearing.



Accordingly, the case is REMANDED for the following action:

Contact the Veteran and ascertain whether he 
would prefer a Central Office hearing or a 
Travel Board hearing at the RO in Jackson, 
Mississippi.  In accordance with the Veteran's 
preference, schedule the Veteran for a 
hearing.  Provide the Veteran reasonable 
advance notice of the date, time, and location 
of the hearing.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002).



_________________________________________________
Jennifer Hwa
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


